United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 00-1501
                                     ___________

Eugene E. Stoll,                        *
                                        *
             Appellant,                 * Appeal from the United States
                                        * District Court for the
      v.                                * District of Minnesota
                                        *
C.P. Rail System, (Canadian Pacific     *
Railway) and its subsidiary, Soo Line   *
Railroad Company,                       * [UNPUBLISHED]
                                        *
             Appellee.                  *
                                   ___________

                              Submitted: October 20, 2000

                                   Filed: November 8, 2000
                                    ___________

Before HANSEN, MURPHY, and BYE, Circuit Judges.
                           ___________

PER CURIAM.

       Eugene Stoll sued the Soo Line Railroad, alleging claims of disability
discrimination (under both federal and state law), age discrimination (under both federal
and state law), and promissory estoppel. Following extensive discovery, the district
court1 granted summary judgment in favor of the Railroad. Reviewing the court’s


      1
        The Honorable James M. Rosenbaum, United States District Judge for the
District of Minnesota.
ruling de novo, see Treanor v. MCI Telecomm. Corp., 200 F.3d 570, 573 (8th Cir.
2000), we affirm.

       Though he is not disabled, Stoll alleges disability discrimination under the
“regarded as” provision in the Americans with Disabilities Act (ADA). See 42 U.S.C.
§ 12102(2)(C). Although we resolve all inferences in Stoll’s favor, his claim fails
because the manager responsible for terminating his employment had no knowledge of
his physical condition or history of injuries. See Webb v. Mercy Hosp., 102 F.3d 958,
960 (8th Cir. 1996) (affirming summary judgment in favor of an employer on an
employee’s “regarded as” claim because the employer didn’t know about the
employee’s mental impairment). Our resolution of Stoll’s ADA claim also disposes of
his state-law disability discrimination claim. See Wilking v. County of Ramsey, 153
F.3d 869, 872, 875 (8th Cir. 1998).

       Stoll claims that the Railroad terminated him on the basis of his age in violation
of the Age Discrimination and Employment Act (ADEA). See 29 U.S.C. § 623(a)(1).
Stoll, 59, contends that the Railroad hired a 31-year old man, Darren Malone, to
replace him. The record reveals that Malone was not hired to replace Stoll; Malone
was hired to serve as a railroad engineer in a different area of the country. Moreover,
it appears that the Railroad never filled the specific vacancy created by Stoll’s
termination. See Schiltz v. Burlington Northern R.R., 115 F.3d 1407, 1413 (8th Cir.
1997) (indicating that a plaintiff cannot meet the prima facie burden of demonstrating
replacement by a younger person if the position is never filled). Our resolution of
Stoll’s ADEA claim also disposes of his state-law age discrimination claim. See
Schuler v. Phillips Petroleum Co., 169 F.3d 1171, 1172 (8th Cir. 1999).

        Stoll also pursues a claim for promissory estoppel. Minnesota courts recognize
two types of promissory estoppel claims in the employment context. First, courts
protect at-will employees whose future employers renege on offers of employment prior
to, or upon, the first day of work. See Grouse v. Group Health Plan, Inc., 306 N.W.2d

                                          -2-
114, 116 (Minn. 1981); Gorham v. Benson Optical, 539 N.W.2d 798, 801-802 (Minn.
Ct. App. 1995). Second, courts protect definite-term employees when employers
terminate them before the expiration of their terms. See Eklund v. Vincent Brass &
Aluminum Co., 351 N.W.2d 371, 378 (Minn. Ct. App. 1984).

       Stoll’s claim doesn’t fit into either category. Stoll was hired by the Railroad as
an at-will employee without the promise of definite-term employment. Thus, the
Railroad is entitled to summary judgment if it can prove simply that Stoll was permitted
to begin work. Stoll concedes that he “began his employment with the defendant on
June 17, 1996.” Appellant’s Brief 4. He was subsequently terminated on July 1, 1996.
Because the Railroad did not prevent Stoll from beginning work at his at-will position,
his claim of promissory estoppel would not be recognized by Minnesota courts. Cf.
Spanier v. TCF Bank Sav., 495 N.W.2d 18, 21 (Minn. Ct. App. 1993) (explaining that
once an at-will employee begins work, only a “‘clear and definite’ promise of long-term
employment [can] overcome the strong presumption of at-will employment” permitting
an employee “to proceed on a promissory estoppel claim”).

      AFFIRMED.

      A true copy.

             Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -3-